Citation Nr: 1829157	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to November 28, 2017 and higher than 30 percent thereafter, for peripheral neuropathy of the left upper extremity. 

2.  Entitlement to an initial rating higher than 10 percent prior to November 28, 2017 and higher than 20 percent thereafter, for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to an initial compensable rating for mood disorder with anxiety and depression secondary to service-connected Graves' disease prior to November 28, 2017 and in excess of 50 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for eczema secondary to service-connected Graves' disease.

5.  Entitlement to a higher initial rating for Graves' disease, rated as noncompensable prior to August 13, 1981, as 10 percent disabling from August 13, 1981 to March 23, 2011, as 30 percent disabling from March 23, 2011, and as 10 percent disabling from March 23, 2011.

6.  Entitlement to a total disability rating based individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

In January 2018, during the pendency of the appeal, the RO granted a 50 percent rating for mood disorder effective from November 28, 2017, a 30 percent rating for peripheral neuropathy of the left upper extremity effective from November 28, 2017, a 20 percent rating for peripheral neuropathy of the right upper extremity effective from November 28, 2017, and a 10 percent rating for eczema effective from March 23, 2011.  

The Board has re-characterized the Veteran's earlier effective date claims as claims for entitlement to increased ratings from the date noted as the claimed earlier effective date because these claims are part and parcel of the increased rating claims on appeal.  Adjudication of these increased rating claims will encompass all effective date concerns raised by the Veteran.


FINDINGS OF FACT

1.  The Veteran's neurological disability of the left upper extremity is manifested by symptoms of no more than mild incomplete paralysis of the median nerve prior to November 28, 2017, and no more than moderate thereafter.

2.  The Veteran's neurological disability of the right upper extremity is manifested by symptoms of no more than mild incomplete paralysis of the median nerve prior to November 28, 2017, and no more than moderate thereafter. 

3.  Prior to November 28, 2017, the Veteran's acquired psychiatric disability did not cause symptoms which required continuous medication or which caused occupational and social impairment; thereafter, his symptoms did not cause more than occupational and social impairment with reduced reliability and productivity.  

4.  The Veteran's eczema does not cover at least 20 percent of his entire body or exposed areas, and has not required intermittent systemic therapy.

5.  The Veteran's Graves' disease has been manifested by hypothyroid symptoms which have required continuous medication, and symptoms causing no more than appreciable industrial inadaptability prior to July 11, 2008, and cardiovascular symptoms since July 11, 2008.

6.  The Veteran's Graves' disease did not preclude substantial gainful employment prior to July 11, 2008, and his other service-connected disabilities, singly or in combination, have not precluded substantial gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent prior to November 28, 2017, and in excess of 30 percent thereafter for left upper extremity peripheral neuropathy, have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.124a, DC 8515 (2017). 

2.  The criteria for a disability evaluation in excess of 10 percent prior to November 28, 2017, and in excess of 20 percent thereafter for right upper extremity peripheral neuropathy, have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.124a, DC 8515. 

3.  The criteria for an initial compensable rating for mood disorder with anxiety and depression secondary to service-connected Graves' disease prior to November 28, 2017 and in excess of 50 percent thereafter have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, DC 9435 (2017).

4.  The criteria for an initial rating in excess of 10 percent for eczema secondary to service-connected Graves' disease have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

5.  The criteria for a rating of 10 percent, and no higher, prior to July 11, 2008, and 100 percent from that date, for Graves' disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, DC 7903 (2017).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters in March 2011, July 2013, and March 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Acquired Psychiatric Disability 

Acquired psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity.  A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  A 100 percent evaluation is warranted for total occupational and social impairment. Id. 

The analysis is symptom-driven, based on the individual symptoms experienced by the Veteran, and considers social impairment but cannot be based solely on social impairment. 38 C.F.R. § 4.126; see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The American Psychiatric Association has recommended that the use of Global Assessment of Functioning (GAF) scores be discontinued because these scores are unreliable.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) at 16 (abandoning the GAF scale due to its "conceptual lack of clarity"); see also Golden v. Shulkin, No. 16-1208, 2018 (Vet. App. Feb. 23, 2018) (explaining that the Board should not consider GAF scores when evaluating mental disorders rated using the DSM-5 criteria); 70 Fed. Reg. 45093 (Aug. 4, 2014) (formally adopting the DSM-5). Therefore, because of their inherent unreliability, the analysis in this decision does not consider any GAF scores in the Veteran's record, considering only the symptoms experienced by the Veteran and the medical opinions that address those symptoms.  

Rating Peripheral Neuropathy

Diagnostic Code 8515 provides ratings for paralysis of the median nerve, and provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side. 

Rating Eczema

Under DC 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.

Rating Graves' Disease

The Board finds, based on the clinical evidence discussed in further detail below, that the Veteran's disability most nearly approximates hypothyroidism.  Thus, the rating criteria for hypothyroidism will be considered rather than the rating criteria for hyperthyroidism.  

The rating criteria for hypothyroidism have changed several times during the period on appeal, as noted below.


Criteria effective from March 3, 1969

For this period, hypothyroidism was rated as follows.  A noncompensable rating was warranted if the condition was in remission.  A 10 percent rating was warranted for moderate hypothyroidism, with symptoms such as to produce definite and appreciable industrial inadaptability.  A 30 percent was warranted for moderately severe hypothyroidism; sluggish mentality and other indications of myxedema, low basal metabolic rate, such as to produce considerable industrial inadaptability.  A 60 percent rating was warranted for severe hypothyroidism; the same symptoms under the "pronounced" criteria but somewhat less marked (except that the basal metabolic rate must be below minus 30), and such as to produce severe industrial inadaptability.  A 100 percent rating was warranted for pronounced hypothyroidism with a long history and slow pulse, low blood pressure, low basal metabolic rate below minus 30, high blood cholesterol, sluggish mentality, sleepiness, etc. in symptom combinations such as to produce complete industrial incapacity (DC 7903). 

Criteria effective from August 13, 1981 

For this period, a noncompensable rating was warranted if the hypothyroidism was in remission.  A 10 percent rating was warranted if the condition was "moderate" with fatigability or if it required continuous medication to control.  A 30 percent rating was warranted if the condition was moderately severe, with the claimant being sluggish mentally and showing other indications of myxedema, decreased levels of circulating thyroid hormones.  A 60 percent was warranted for "severe" hypothyroidism with the same symptoms under the "pronounced" criteria but somewhat less marked, with decreased levels of circulating thyroid hormones.  A 100 percent rating was warranted for "pronounced" hypothyroidism with a long history and slow pulse, deceased levels of circulating thyroid hormones, sluggish mentality, sleepiness, and slow return of reflexes.




Criteria effective from August 6, 1991

For this period, a noncompensable rating was warranted for hypothyroidism in remission.  Moderate hypothyroidism with fatigability, or the need of continuous medication, warranted a 10 percent disability evaluation.  A 30 percent disability evaluation requires moderately severe hypothyroidism with sluggish mentality and other indications of myxedema, decreased levels of circulating thyroid hormones (T4 and/or T3 by specific assays).  A 60 percent disability evaluation required severe hypothyroidism, with symptoms under "pronounced" somewhat less marked, and decreased levels of circulating thyroid hormones (T4 and/or T3, by specific assays). Pronounced hypothyroidism with a long history and slow pulse, decreased levels of circulating thyroid hormones (T4 and/or T3, by specific assays), sluggish mentality, sleepiness, and slow return of reflexes warranted a 100 percent disability evaluation. 38 C.F.R. § 4.119, Diagnostic Code 7903.

Criteria effective from June 6, 1996

When there is fatigability or when continuous medication is required for control of hypothyroidism, a minimum rating of 10 percent is assigned.  A 30 percent disability rating is assigned when there is fatigability, constipation, and mental sluggishness.  The next higher, or 60 percent disability rating, requires muscular weakness, mental disturbance, and weight gain.  The highest, or 100 percent disability rating contemplates cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness. 38 C.F.R. § 4.119, Diagnostic Code 7903. 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  The Board wishes to make it clear that while it has read all the evidence, it will not discuss each and every reported symptom for each and every encounter.  Where applicable, the Board has applied the benefit of the doubt rule. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 
Right Upper Extremity Peripheral Neuropathy
Left Upper Extremity Peripheral Neuropathy

The Veteran's upper extremity peripheral neuropathies are rated consistent with mild incomplete paralysis prior to November 28, 2017 and as moderate incomplete paralysis thereafter under DC 8515.  The Veteran's left upper extremity is his dominant or major extremity.  (The Board notes that the May 2012 and October 2014 examination reports reflect that the Veteran is right hand dominant; however, the Veteran's service treatment records (STRs) reflect that he is left hand dominant and the November 2017 VA examination report also reflects that he is left hand dominant; he has not contended in correspondence or other statements, that he is right hand dominant; thus, the Board considers his left upper extremity to be his dominant extremity.) 

The Veteran would be entitled to higher ratings prior to November 28, 2017 if his peripheral neuropathy caused moderate or severe incomplete paralysis or complete paralysis, and higher ratings from November 28, 2017 if he had severe incomplete paralysis or complete paralysis.    

A May 2012 VA examination report reflects that the Veteran reported that he had recently developed tingling in the tips of his fingers on both hands.  He reported no constant pain, no intermittent pain, only mild paresthesias and/or dysesthesias, and only mild numbness bilaterally.  Upon examination for his strength, he had full elbow and wrist flexion and extension, grip, and pinch bilaterally.  With regard to reflexes, he had normal biceps, triceps, and brachioradialis bilaterally.  With regard to light touch/monofilament testing, he had normal shoulder, and inner/outer forearm test results bilaterally.  He had decreased, but not absent, test results for the hand/fingers bilaterally.  The examiner found that the Veteran had normal radial nerves and ulnar nerves, but mild incomplete paralysis of the median nerves. 

An October 2014 VA examination report reflects that the Veteran reported that all his fingertips have numbness and feel like needles.  He denied pain or cramps.  He also reported that he has difficulty telling the temperature changes of his fingers, especially hot objects.  The report reflects that the Veteran had no constant pain, no intermittent pain, only mild paresthesias and/or dysesthesias, and only mild numbness bilaterally.  With regard to strength, he had normal strength of the elbow and wrist, grip, and pinch.  With regard to deep tendon reflexes, he had normal findings of the biceps, triceps, and brachioradialis.  With regard to light touch/monofilament testing, he had normal shoulder, and inner/outer forearm findings.  He had decreased findings of the hand/fingers bilaterally.  The examiner found that the Veteran had normal radial and median nerves, and mild incomplete paralysis of the median nerve bilaterally.  In its May 2016 memorandum decision, the Court noted that although the examiner found that the Veteran's disorder caused no decrease in either grip or pinch strength and that he no pain, the Veteran himself had asserted that he had nerve pain, itching all over, and 30-40 percent decrease in grip strength of his dominant left hand.  The Court also noted that despite the Veteran's reports of difficulty with gauging temperatures and numbness, the examiner failed to perform possibly relevant testing.  The Board notes however, that the examiner need not have performed temperature testing, because the examiner had already considered the Veteran's reports as to having difficulty with feeling temperatures.  Thus, assuming the Veteran was credible as to his symptoms (and the Board has no reason to question this), the examiner found that the disability picture was still, overall, no more than mild.  With regard to grip strength, although the Veteran asserted a loss of grip strength, the examiner did test his grip and pinch and found that the Veteran had full normal strength.  (With regard to feeling "itchy," this was noted to be in the bilateral shins.)  

The claims file also includes a November 2017 VA examination report which reflects that the Veteran reported a longstanding feeling of fingertips "pins" and occasional tingling, more so with colder weather.  He continued to have no constant or intermittent pain.  His paresthesias and/or dysesthesias were mild, and his numbness was moderate bilaterally.  Muscle strength was normal for the elbow and wrist, and grip.  It was slightly diminished (4/5) for the pinch bilaterally.  With regard to reflexes, the Veteran had normal biceps, triceps, and brachioradialis reflexes.  With regard to sensation, the Veteran had normal shoulder, inner/outer forearm findings, and decreased (but not absent) findings of the hands/fingers.  He continued to have no trophic changes.  He had negative Phalen's sign and negative Tinel's sign bilaterally.  All his nerves were normal with the exception of the median nerve which had moderate incomplete paralysis. 

The 2017 VA examiner also stated as follows:

Today, position, vibration, and cold sensation testing was performed of both upper extremities. These were normal and intact. There was no change in these. He had intact position, intact vibration testing, and normal temperature sensation in both upper extremities. Cold sensation was normal. He does get varying tingling/numbness/occ burning type sensations in the fingertips. He states cold weather (not freezing) makes these worse. He does get an[occasional] itch in the hands. He did not initially complain of pain in the hands. Grip strength was normal today in both hands, but he has complained of [difficulty] with grip frequently in the past. No testing was needed. The neuropathy in both upper extremities can be considered moderate in severity. There is absolutely no paralysis.

Based on all of the foregoing, the Board finds that higher ratings are not warranted.  The Board acknowledges the contentions of the Veteran's attorney that the effective dates for the Veteran's ratings should be the date upon which he filed for benefits; however, the Veteran is already in receipt of a rating from the date of service-connection.  His ratings are staged, however, to best reflect the severity, or lack thereof, of his symptoms.  The earliest date upon which it can be factually ascertained that the Veteran met the criteria for his current ratings of 30 percent for the left upper extremity and 20 percent for the right upper extremity is the date of the November 2017 examination. 

At no point, has an examiner found that the Veteran's symptoms most nearly approximate complete paralysis of either upper extremity, or even severe incomplete paralysis.  Moreover, the Veteran has not described symptoms which suggest such.  In addition, no examiner has found that the Veteran's symptoms, prior to November 28, 2017 most nearly approximately moderate incomplete paralysis of the median nerve.  

The words "slight," "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence. 38 C.F.R. § 4.6. 

VA's Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G(4)) defines 'mild' incomplete paralysis as demonstrating subjective symptoms or diminished sensation; 'moderate' incomplete paralysis as featuring the absence of sensation confirmed by objective findings; and 'severe' incomplete paralysis as featuring more than sensory findings (such as atrophy, weakness, and diminished reflexes).  The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board.  The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104(c).  However, this does not prevent the manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.

It should also be noted that use of terminology such as "severe", "moderate", and "mild" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Based on the foregoing, and with consideration of the Veteran's subjective complaints and objective clinical findings, the Board finds that increased ratings are not warranted for any period on appeal.  

Rating Mood Disorder with Anxiety and Depression

The Board finds that a higher rating is not warranted at any time during the appeal.  In reaching this decision, the Board has reviewed the evidence of record, to include VA and private records, and the statements as to the Veteran's symptoms regardless of whether they are the examples listed in the rating criteria.  

When evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  McGrath v. Gober, 14 Vet. App. 28 (2000).  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's symptoms increased prior to the date of the examination reports. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  

When evaluating the Veteran's occupational and social impairment, the Board does not rely solely on the examiners' assessment of the level of disability, but looks at the record as a whole.  

The Veteran's acquired psychiatric disability is rated as noncompensable prior to November 28, 2017 and as 50 percent thereafter.  His effective date of service connection is December 28, 2012.

The Board has reviewed the evidence prior to the rating period on appeal because the history of the Veteran's disability is for consideration.  August 2011 and March 2012 VA clinical records reflect that the Veteran had a negative depression screen (he scored a 0 and stated that he did not have little interest or pleasure in doing things, and he did not feel down, depressed or helpless).  A June 2012 social worker record, while the Veteran was in the hospital, reflects that the Veteran scored a "1" on his depression screen which was a negative finding for depression.  He again denied having little interest or pleasure in doing things, but stated that several days he felt down, depressed, or hopeless.  He reported that his mood was depressed.  He stated that he was disappointed to be in the hospital and having medical problems again.  He endorsed feeling more hopeful than not.  He denied suicidal or homicidal ideation.  It was noted as follows "[i]t appears veteran[']s mood is normal [for] his medical circumstances. He has family support and reports using healthy coping mechanisms including activities he enjoys doing when feeling depressed."  By July 2012, the Veteran again denied a depressed mood or feelings of hopelessness.  In essence, the evidence indicates that his mood was affected when he was in the hospital.

As noted above, the rating period on appeal is from December 28, 2012.  The Board finds that the evidence is against a higher rating for any period on appeal.  

Prior to November 28, 2017

The Veteran's disability is rated as noncompensable prior to November 28, 2017.  He would be entitled to a compensable rating if he had occupational and social impairment due to his symptoms, OR symptoms requiring continuous medication for control.  

The record as a whole, as discussed below, reflects that the Veteran's acquired psychiatric symptoms did not cause occupational and social impairment.  The Board notes that not only are the records negative for chronic or significant symptoms of a mood disorder, anxiety, and/or depression, but the Veteran denied pertinent symptoms on more than one occasion and was not being treated for any acquired psychiatric condition. 

VA records in December 2012 and January 2013 reflect that depression screens for the Veteran were negative.  When questioned as to whether he was feeling down, depressed, or hopeless, he responded "not at all."  When questioned as to whether he had little interest or pleasure in doing things, he responded "not at all."

A February 2013 VA examination report (Dr. J.E.) reflects that the Veteran had been diagnosed with a mental disability but that that the symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medications.  The report reflects that the Veteran had been married for 39 years and had two children.  He had contact with his family and was involved in social activities with family and with friends.  The Veteran was employed on a part-time basis (hauling grain and heavy moving of equipment, houses, etc.).  It was noted that the Veteran spent his free time fishing.  The Veteran was not taking any medication or undergoing any treatment for his mental health.  

The February 2013 report also reflects that the Veteran was outgoing, talkative, and easily re-directed.  He was also cooperative, pleasant, and answered questions in a brief and straightforward manner.  He was oriented in all spheres.  The Veteran was able to interpret a proverb.  His attention, concentration, insight, and judgment were all intact.  Although the Veteran reported some memory problems, the examiner found that the Veteran's memory for remote, recent, and immediate events were intact, including when asked what he did on the previous day (that is, he took a friend to the hospital).  With regard to his mood, the Veteran stated as follows:  "I would say disappointed . . . that I can't do for a long time . . . get tired, fatigued . . . my eyesight . . . just blips out . . . and then comes back . . . ."  The clinician considered this statement as well as the Veteran's statement that he does not get to sleep very well and sometimes listens to the radio to do so, but still found that the Veteran's symptoms did not cause occupational and social impairment.  It was also noted that the symptoms did not rise to the level of chronicity required for rating on the report and were not objectively identified on mental status examination. 

A September 2013 endocrine clinic note reflects that the Veteran denied irritability, restlessness, decreased concentration, or insomnia.  He reported that he "feels well" and "does not have any concerns."

In the fall of 2014, the Veteran worked driving a grain truck (see VA Form 21-4138).  A May 2014 depression screen was negative.  An October 2014 cardiology note reflects that the Veteran was alerted, oriented, and his mood and affect were appropriate.

A September 2015 VA examination report is also of record.  It was noted that the Veteran was still married, had two children, and two grandchildren whom the Veteran had visited in another country for a month the prior year.  During the summer of 2015, the Veteran's daughter and grandchildren had visited for a month.  The Veteran also reported having contact with his sister and his wife's parents.  No history of abusiveness, isolationism, irritability, impaired impulse, or rage was noted.

With regard to his social activities, the Veteran reported that he socializes through three service organizations, including having recently gone to a festival where he had a "good time."

Upon examination in 2015, the Veteran was pleasant, open, cooperative, and smiled easily during the interview.  His responses to questions were brief and non-elaborative.  He was oriented in all spheres.  His attention, concentration, insight, and judgement were all intact.  He described his mood as "I feel okay, satisfied, happy, one thing that I don't feel good about is that I have a hard time remembering names, or a person that I can remember the face, but can't remember the name, remember later on, but that happens to all of us." 

The Veteran reported that that he wears a CPAP and has some problems with sleep.  He did not report any intrusive thoughts or nightmares.  He was able to interpret a proverb.  His memory for remote, recent, and immediate events were intact, including when asked what he did on the previous day whereupon he stated that he went to check on a leaking faucet in one of the rental places, that he fixed, and went to check on his pond to see if he could check any of the bass that he put in about six or seven months ago, took dogs for a run in the country, went to church, went to a friend's house and "had a nice cup of coffee."  The Veteran reported that it was his heart that kept him from working his last job.

The September 2015 VA examination report reflects that the Veteran was doing well without the need for mental health medication and/or other treatment, and that he continued to maintain family and social relationships.  In fact, the Veteran also reported that his mental health problems were in the past and he was "all past that."

A November 2015 VA clinical record again reflects that a screening for depression was negative (the Veteran scored a 0); he had again denied feeling down, depressed, or hopeless, and denied having little interest or pleasure in doing things.

A January 2016 VA clinical record reflects that the Veteran reported that he was "semi-retired" from driving semi-trucks, and that he was taking care of several rental properties.  The record is negative for any indication that the Veteran's semi-retirement from driving was due to an acquired psychiatric disability.  To the contrary, records reflect that the Veteran had earlier reported that he had lost his commercial driver's license due to eye problems (see February 2013 VA examination report).  

A March 2016 VA endocrinology note reflects that the Veteran denied restlessness, irritability, decreased concentration, and/or insomnia. 

In sum, the Veteran traveled socially (to include one month out of the country visiting family and to a festival), had family visit him, belonged to several social and service organizations, maintained a marriage of four decades with no significant problems noted, helped friends, fished as a hobby, attended church, and did volunteer work.  

The record is negative for any symptoms comparable in severity to suicidal ideation, homicidal ideation, violence, panic attacks, impaired impulse, isolationism, impaired speech, hallucinations, neglect of personal hygiene, and/or delusions.  While the Veteran has reported some difficulty with sleep (to include insomnia reported to an August 2014 cardiologist) and difficulty with his memory, to include when being examined by cardiology (see August 2014 VA record), his memory was intact upon all examinations, and, importantly, there is no competent indication that this has caused occupational and social impairment.  To the contrary, the 2013 examiner found that it did not, and the 2015 examiner also found that the Veteran's lacked symptoms significant enough to actually warrant a diagnosis of a mental disorder. 

The Veteran has also not had any symptoms comparable in severity to circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; retention of only highly learned material, impaired abstract thinking; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; impairment in thought processes or communication; inappropriate behavior; persistent danger of hurting self or others; suicidal ideation, inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name; impaired impulse control; or suspiciousness.

Importantly, it is the effect of the symptoms, not merely the symptoms, which determine a rating.  His overall level of functioning remains good in that he has been able to care for himself, travel for pleasure, maintain seven rental properties, socialize, have hobbies, do volunteer work to help others, and maintain friendships and a family.  

The evidence is against a finding that the Veteran has acquired psychiatric symptoms which cause occupational and social impairment; thus, a compensable rating is not warranted.  

In an August 2016 "Supplemental Remarks" to the April 2016 SOC, the Veteran's attorney contended that the Veteran's examination for his mood disorder reflects that the Veteran had "a number of persistent symptoms, just [sic] as anxiety and depressed mood.  The Veteran reported a long history of nightmares and sleep disturbances as well.  Veteran also stated that those in his life had noticed that his personality had changed, and that he did not enjoy the same activities as he used to enjoy."  

The Board is unsure as to why the Veteran's attorney has made these contentions because they are not supported by the evidence of record.  The Veteran's September 2015 VA examination notes that the Veteran reported that he had not had a bad dream or a nightmare in over 18 years.  Thus, during the entire rating period on appeal, he had never had a bad dream or nightmare.  The Veteran did not report persistent symptoms of anxiety and depressed mood; rather, he noted he was past his problems and was happy.  He did not report that those in his life had noticed a personality change.  With regard to no longer enjoying activities, the only activity which the Veteran reported that he no longer enjoyed was hunting, and he stated that he had given that up decades earlier when he came back from Vietnam because he no longer wished to kill anything.

From November 28, 2017

The Veteran's acquired psychiatric disability is rated as 50 percent disabling from November 28, 2017, the date of a VA examination.  The Veteran would be entitled to a higher rating if his symptoms caused occupational and social impairment with deficiencies in most areas (70 percent rating) or total occupational and social impairment (100 percent rating).  The Board finds, as discussed below, that they do not. 

A November 2017 VA examination reflects that the Veteran was still married to his wife of more than four decades, is a fisherman who likes to fish farm ponds, and on occasion will fish bigger waters.  The Veteran was currently Commander of a service/social organization and had been with the Honor Guard or that organization for more than four decades.  The Veteran's voluntary work included visiting "shut-ins" as a way to give back to others.  With regard to employment, the Veteran stated that he would work during the fall harvest by driving a grain truck for various farmers.  With regard to social activities, the Veteran watched sports games with friends.  

Upon examination, the Veteran was congenial, kind, very respectful, and affable.  Upon a Beck Depression Inventory testing, the Veteran scored a 23 (to include answering that he felt tired), which was indicated moderate depression.  He reported that he felt more discouraged about his future than he used to, did not enjoy things as much as he used to, was more critical of himself than he used to, and was more irritable than usual.  

The Veteran did not have suicidal or homicidal ideation or any mood-related symptoms other that the reported depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board is unsure as to why the Veteran was noted to have difficulty establishing and maintaining effective work and social relationships because the evidence reflects that, during the period being discussed, the was the Commander of a service organization, maintained family relationships, drove a truck for fellow farmers, watches sports games with friends, and visits "shut-ins" as a way to give back to the community.  Nevertheless, the clinician considered the Veteran's reports as well as the depression test, and found the Veteran to have moderate symptoms.  The Veteran was not taking any medication for his acquired psychiatric disability. 

The evidence is against a finding that a higher rating is warranted.  The Board has again considered the symptoms listed as examples in the higher evaluations and notes that that the Veteran has not exhibited any symptoms comparable in severity to those listed.  Again, importantly, it is the effect of the symptoms, not merely the symptoms, which determine a rating.  His overall level of functioning remains good in that he has been able to care for himself, hold an office in a service organization, have hobbies, have friends, and maintain a family, all without the need for any medication or treatment.  His lack of consistent employment has been reported as due to a physical health problem rather than mental problems.  

The Board has also considered whether a 50 percent rating is warranted prior to the 2017 examination date but finds that it is not.  In making this determination, the Board notes that it is possible, in some cases, that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  The Board finds that this is not the case in this Veteran's situation.

Based upon the evidence of record, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainly.  The earliest that it can be factually ascertained that he met the criteria is, at the most, the November 2017 VA examination.   

Rating Eczema 

The Veteran's eczema is rated as 10 percent disabling effective from March 23, 2011.  The Veteran's treatment records reflect that he has had skin problems on his scalp, face, feet, and bilateral arms (e.g. See VA treatment records dated in April 2012, June 2012, May 2014, July 2015, April 2016, and January 2017.) 

An August 2015 VA examiner opined that the Veteran's "skin problems" and "skin condition" is consistent with his Graves' disease, which is an autoimmune disorder. During the examination, he diagnosed the Veteran with dermatitis or eczema of the bilateral shins and ankles, and opined that less than 5 percent of the Veteran's body was affected. 

The claims file includes a November 2017 VA examination report which reflects that the Veteran's eczema covers five percent to less than 20 percent of his total body area and his exposed area.  The examiner also noted as follows:

[H]e has varying rashes that flare, sometimes a few times a week, per his comments. They can affect the forehead, back of neck, arms, occ[asionally] the chest. Usually redness and 'blotches.' He also has some stasis changes both lower legs (shins) which could be multifactorial in origin, as he has a host of medical comorbidities and diagnoses. 
 	. . . . 
These reported skin changes (his history) recur every few weeks to sometimes weekly. He seemed to have a flare today, with mild redness about the forehead and upper chest. No specific lesions seen on the arms or legs today, other than mild stasis changes of the lower legs.

There was no scarring or disfigurement anywhere on the Veteran's body, and the Veteran had not been treated with oral or topical medications in the past 12 months, or had systemic or topical medications.

In March 2018 correspondence, the Veteran's representative argued that the date of the increased rating should be the date the Veteran applied for an increase, and not the date the examiner saw the Veteran.  The Board is unsure as to the logic of this argument, because the Veteran has been assigned a 10 percent rating from the effective date of service connection.

The competent and credible evidence of record is against a finding that the Veteran's skin disability affects at least 20 percent of the entire body or exposed areas, or that the Veteran has used systemic therapy for a total duration of six weeks or more.  Thus, a higher rating is not warranted.

Graves' Disease

The Veteran's Graves' disease is rated as noncompensable from October 1974 to August 1981, 10 percent disabling from August 1981 to March 2011, 30 percent disabling from March 2011 to July 2015, and 10 percent disabling thereafter under DC 7903. 

Historically, in May 1974, the Veteran was treated with a fever of unknown origin.  He had a thyroid gland showing diffusely hyperthyroid and enlarged gland.  He was treated with radio-iodine.  September and October 1974 records reflect an impression of thyrotoxicosis and that medication would be restarted and then the doses of Prednisone and Inderal would be tapered.  He was also given INH (tuberculosis mediation) daily, Pyridoxine (Vitamin B 6) daily, and PTU (to manage hyperthyroidism due to overactive thyroid gland) four times a day.  It was noted that the Veteran was severely hyperthyroid. 

October 1975 records reflect that the Veteran reported weight loss.  He presented with tachycardia of 110-125, weight loss from 194 pounds to 136 pounds, sweats, fever, and chills, and pain in the abdomen of two to three months duration.  The Veteran reported sweats throughout the day, and reported that he feels unusually warm in weather that others find cold  He also complained of nervousness, irritability, and being "uptight," which were not his usual personality characteristics.  His appetite was noted to be decreased, but he drank 3.5 to 4 quarts of liquid a day.  He ate only one meal a day.  He denied diarrhea, although he had frequent bowel movements.  He reported difficulty with sleeping, and also noted an occasional tremor in his hands.  The Veteran was noted to have a past history for a thyroid problem in 1974, and that this was his second incident of tachycardia.  The Veteran had been on medication until five months earlier, at which time they were discontinued to evaluate him for stability. The Veteran was again put on Inderal three days early to control tachycardia, which it did.  Scans revealed a diffuse goiter consistent with Graves' disease.  He was given thyroid therapy for hyperthyroidism and informed that he would probably need a lifetime thyroid replacement medication. 

Additional records also show that the Veteran had complaints of feeling run down and tired all the time, and fatigued (e.g. June 1977, October 1978).

Records in 1983 note that the Veteran's weight was stable.  Records in 1984 reflect that the Veteran reported feeling tired and run down, and wanted to lose weight.

Correspondence from Dr. R. Recker (Creighton University) dated in March 1989 reflects that the Veteran's Graves' disease was "quite difficult to treat, but after three separate episodes of radioactive iodine he eventually became hypothyroid.  We then began treatment with thyroid hormone, which he has continued to the present time.  His thyroid states has fluctuated between hypo-and hyperthyroidism; however, we have adjusted the dosage of this thyroid hormone and he has been generally in good health with regard to that."  Dr. Recker also noted that the Veteran had been hypertensive since 1974 and was being treated with medication.

In the 1990s, the Veteran continued to complain of feeling tired all the time, rundown, and sluggish, which seemed to be his chief symptoms (e.g. July 1990, July 1993, August 1994, and February 1995). 

A February 1995 record reflects that in addition to chronic fatigue, the Veteran also reported weight loss, diarrhea, and tremors; his medication was adjusted.  A November 1995 record reflects that the Veteran reported palpations 2-3 times a week lasting a few seconds since the increase in Synthroid.  He also reported an increased energy level, and denied cold intolerance and tremors.  It was noted that he was doing well on his current dose of medication.  

A March 1993 record noted that he had mild to moderate Graves' Disease, and a March 1995 record noted that he had mild Graves' Disease.

Records in 2001 reflect that the Veteran's thyroid medication had been binding with his multivitamins and minerals and, thus, the thyroid medication was not as effective as expected.  Medication adjustments were made.

Records in 2003 reflect that the Veteran "felt well" on his medication (e.g. February 2003) and he was to be seen for a six-month follow-up.  A March 2003 record reflects that the Veteran was "occasionally noncompliant" with his thyroid mediation and "often forgets a dose."  An August 2003 record noted good control of hypertension.

An April 2004 record reflects that the Veteran's lab results suggested that a medication change may be needed, but that the Veteran had not had any hyperthyroid symptoms associated with the current medication levels.

A February 2005 VA endocrine clinic note reflects that the Veteran was doing well on his treatment for Graves' Disease. Only eye irritation was noted as a complaint.  An August 2005 record reflected that the Veteran "feels clinically well" on medication and was no longer experiencing cold intolerance. 

Records in 2006 reflect that the Veteran continued to do well and that he denied palpitations, tremor, restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, constipation, fatigue, and/or heat or cold intolerance (e.g. February and August 2006).

A February 2007 record reflects that the Veteran reported occasional hand tremors and an episode of rapid heart rate the past month, lasting five to six minutes.  A medication adjustment was considered.  An August 2007 record reflects that the Veteran had again denied palpitations, tremor, restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, constipation, fatigue, and/or heat or cold intolerance.  His thyroid levels were normal on his medication. 

July 2008 records reflect that the Veteran reported a two to three-month history of a sense of rapid heart rate.  Otherwise, the Veteran denied night sweats, weight loss, palpitations, or weakness.  It was noted that it was a "new onset of atrial fibrillation with RVR, prob 2/2 iatrogenic hyperthyroidism."  The Veteran was anxious to return home as soon because possible as he was a farmer.  The Veteran reported a five-month history of increased fatigue and a two-month history of palpations with 10 episodes lasting 30 seconds.  The records also reflect as follows:

Although he did not offer any complaints, in retrospect, he tells me that he was chronically fatigued and was sleeping 12 hours a day. His wife had noted that his heart rate seemed high. He has historically been on pretty high doses of thyroid replacement and recently changed the way he took his Synthroid from taking it with all his other meds, vitamins, and health food supplements to taking it separately. He wonders if this resulted in increasing his thyroid level

I am somewhat puzzled about his need for very high doses of thyroid replacement. It is possible that it had been getting bound to some other supplement that he was using.

An August 2008 record reflects that the Veteran as taking a lower dose of heart medication than recommended for unknown reasons and that he was "subtherapeutic."  Records also reflect that he reported that his pulse was "tachy" at times, his bowels were normal, and his mood was slightly depressed.  An October 2008 screening was negative for depression.  An October 2008 record also noted occasional palpitations with rates to 110 and irregular lasting minutes.  The Veteran was still farming. 

Records from 2009 reflect that the Veteran felt well, had gained weight, and was able to do "extremely heavy labor such as lift 100 bags of grain without difficulty."  He had no palpations, dyspnea or fatigue (February 2009), had gained 15 pounds since he quit smoking the prior month (July 2009), denied palpitations, tremor, restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, constipation, fatigue, heat or cold intolerance (July 2009), had a negative depression screen (September 2009), and had stable Graves' Disease (September 2009). 

A September 2010 record reflects that the Veteran had "Afib/flutter" that morning associated with light chest discomfort without radiation (it was noted that he always has this kind of chest discomfort with Afib/flutter episodes).  The Veteran denied tremor, restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, constipation, fatigue, heat or cold intolerance. 

A January 2011 VA cardiology record reflects that the Veteran continued to have symptomatic atrial flutter.  When he was in atrial flutter, the Veteran reported shortness of breath and dyspnea on exertion, fatigue, and lack of endurance.  His symptoms had resolved after successful DCCV 4/3/10, but had come back.  The Veteran reported an inability to complete his usual ADLs due to his symptoms.  

A July 2011 VA record reflects that the Veteran was "remarkably improved" in terms of his exercise ability.  He was able to walk at least 2-3 miles, "pretty much do anything he wanted to do" and the record noted that "now that he has converted back to his arrhythmia, his limitations include dyspnea with 1-2 blocks."  He had to stop one medication (Amiodarone) because of nausea but did not experience anorexia. He had severe myalgias and hip pain that prevented him from being very active and therefore the Amiodarone was discontinued in April of 2011.  Because of his TEE showing resolution of the left atrial thrombus, he was again being reconsidered for an ablation procedure.  

A September 2013 endocrine clinic note reflects that the Veteran stated that he felt well.  He had Graves' ophthalmopathy and had some symptoms of eye irritation and redness.  He denied palpitations, tremor, restlessness, irritability, decreased concentration, insomnia, dry skin, brittle nails and hair, diarrhea, constipation, fatigue, heat or cold intolerance.

June 2014 VA examination report reflect that the Veteran had longstanding atrial flutter that was not amenable to medication or cardioversion.  It was intermittent of more than four times in a 12-month period.  He had METs greater than 5-7.  The record also notes that the Veteran had weakness, fatigue with exertion, and constipation.  It was noted that he was currently euthyroid and reported no symptoms other than constipation.

A July 2015 VA record reflects that the Veteran's METs level was greater than 7 -10 which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging (6 mph).  It was noted that a pacemaker was placed for recurrent atrial tachycardia/atrial flutter.  It was further noted that a "recent echo supported no ischemic heart disease. Exercise stress test done in 2013 was unremarkable".  An examination report reflects that his thyroid medication level has been stable and the Veteran reported infrequent adjustments.  It was noted that the Veteran did not have any current findings, signs, or symptoms attributable to his thyroid condition.

A December 2015 VA examination report reflects the opinion of the examiner as follows:

Concerning the thyroid disease, the latest endocrine clinic visit mentions him having some fatigue and low energy, and some heat intolerance, but overall, stable for some years. Therefore, with these symptoms, it is unlikely he could perform anything physical stressful or exertional. Employment such as physical exertion, performing repetitive issues, extensive chores that require exertion would likely be precluded. However, nonexertional work is likely to be tolerated, such as desk and administrative type jobs. The veteran also has a host of cardiac issues. He was trying to do some exertional farm work this past summer, but began having symptoms. Therefore, it is clear that any type of physically demanding work will likely bring on his cardiac symptoms. These have been noted in July 2015 VAMC cardiology notes. Employment such as exertional farming, lifting, running, overhead work, baling, and anything physically active will likely bring on heart symptoms. Therefore, these physically demanding jobs would likely be precluded. However, based on numerous records in CPRS, there would not seem to be any restriction to non-physical employment, such as desk work or administrative duties. 

A March 2016 clinical record reflects that the Veteran complained of fatigue, decreased memory, and weakness

A November 2017 VA examination reflects that the Veteran reported fatigability, cardiovascular involvement, muscle weakness, weight gain, sleepiness, heat intolerance, and occasional diarrhea.  The examiner noted as follows:

Concerning the Grave's disease, all records from the 1970s and up until today, were all reviewed. All symptoms were noted above and previously reported. One must also be aware that he has a host of other medical comorbidities, in which a number of those can overlap and cause sometimes similar symptoms. He also has sleep apnea, which can cause fatigue. The veteran had Grave's disease many years ago, and underwent three RAI treatments, and has been hypothyroid (but controlled) since (see specific endocrinology appointment that is included in the thyroid exam above, so as to ascertain stability). . . . . One must also be aware that many symptoms and disease entities can have overlapping and similar symptoms. The veteran has approximately 32 separate medical comorbidities and diagnoses in his problem oriented medical record. Information from 1974 and subsequent was reviewed. At times, the thyroid can become overactive vs underactive. However, he has had RAI ablations. So essentially, he has been hypothyroid since those, although stable. Symptoms he reports could have easily changed between both hypo and hyperthyroidism, but for many years, should only be related to hypothyroidism, as the thyroid gland has been ablated. He does have a long history of hypothyroidism (see endocrinology comments). Pulse rates have varied over the years, but could easily be multifactorial, as he has many other disease entities. He did have some varying heart rates over time, but no major changes in basal metabolic rate or thyroid lab testing, as these appeared to be stable. He did have an elevated cholesterol in the past. He mentions 'sluggish mentality' in the past. Whether any true 'mental disturbances' were present is unknown. He does have sleepiness and fatigue, and both the thyroid disease and sleep apnea and diabetes can play into these. Whether reflexes were 'slow to return' is unknown. They were intact today. He mentions heat intolerance, but no cold intolerance. He told me he likes colder weather. He does mention generalized muscle weakness. He also has previous cardiac issues and rhythym issues and a pacemaker and ablations. Weight gain was as reported. No frank constipation. No myxedema noted today. No diffuse goiter noted now or in the past, nor any thyroid enlargement of recent. No tachycardia today. Minimal exophthalmos noted at times. 

The Board finds that the Veteran is entitled to a 10 percent rating from the date of service connection until July 11, 2008.  According to the above noted VA examiner (and supported by the preponderance of the evidence of record), the Veteran's disability is most akin to hypothyroidism.  However, even assuming his symptoms were initially more akin to hyperthyroidism, a 10 percent would still be warranted because the criteria was the same for a 10 percent rating prior to 1981.  Under the rating criteria in existence at the date of service connection, a 10 percent rating is warranted for symptoms causing definite and appreciable industrial inadaptability.  The Board notes that there are various records discussed above which reflect that the Veteran reported fatigue (e.g. in 1977, 1978, 1984, 1990, 1993, 1994).  Although examiners have assessed his Graves' disease as mild at times, the Board notes that chronic fatigue can have an adverse effect on industrial adaptability.  Thus, giving him the benefit of the doubt, the Board finds that a 10 percent disability rating is warranted.  

A higher rating is not warranted under the criteria in effect from 1969, August 1981, or from August 1991 because he did not have moderately severe Graves' disease or more severe than that.  In addition, the competent evidence of record does not show objective findings of sluggish mentality, myxedema or other symptoms to cause more than appreciable industrial inadaptability.  While the Veteran may have been fatigued and hypertensive, the record reflects that he was still able to farm, albeit with some help, and able to attend college classes in the 1970s.  The clinical evidence has not reflected that he has moderately severe, severe, or pronounced hypothyroidism.  To the contrary, many records reflect that it was under control with no reported symptoms when he maintained his medication.  (The Board also notes that effective from August 13, 1981, a 10 percent rating is warranted because his disability required continuous medication.  
 
Beginning in June 1996, the rating criteria allows for a 100 percent rating when there is cardiovascular involvement, mental disturbance, cold intolerance, muscle weakness, bradycardia, and sleepiness.  The record reflects that the Veteran had cardiovascular involvement.  Although he has been noted to be hypertensive since the 1970s, the Board finds that this was not of such significance as to warrant a 100 percent rating prior to 2008 because it did not cause fatigue or other problems.  In determining which rating is warranted, the Board has considered which rating more nearly approximates the Veteran's disability picture.  In the present case, the Veteran has reported that he has had constipation (30 percent rating), fatigability (30 percent rating), cold intolerance (100 percent rating), cardiovascular involvement (100 percent rating), and has reported muscle weakness (100 percent rating).  He has also reported weight gain (60 percent rating); however, the records do not necessarily support this. (i.e. he was noted to have a stable weight in January 2016, weight of 277 lbs. in March 2016, no weight change of more than 10 pounds in the last six months noted in November 2017, and weighed 269 in November 2017.)  Moreover, his report of cold intolerance has been associated with peripheral neuropathy, rather than Graves' Disease (and he has denied cold intolerance at other times).  With regard to reports of muscle weakness, this has not been shown on examination testing.  He has also denied constipation on numerous occasions. 

Nonetheless, the Board notes that the Veteran need not demonstrate every symptom listed in the rating criteria.  The Board finds that the one symptom which can objectively be noted is his atrial flutter; thus, the objective evidence supports cardiovascular involvement.  The Board also notes that the Veteran is separately rated for atrial flutter under DC 7018-7010 effective from March 2011.  However, the Veteran would be entitled to a rating of 100 percent under DC 7903 if the disability is considered as "cardio-vascular involvement" under that code.  As noted above, a July 11, 2008 records reflect that the Veteran reported a two to three-month history of a sense of rapid heart rate.  It was noted that it was a "new onset of atrial fibrillation with RVR, prob 2/2 iatrogenic hyperthyroidism."  The Veteran also reported fatigue.  Based on the foregoing, the Board finds that a 100 percent rating is warranted from July 11, 2008, the earliest factually ascertainable date that a 100 percent is warranted.  

TDIU

The records reflect that the Veteran is a farmer, manages several rental properties, and drives a truck. He has a high school education and some college credits. 

From July 2008, as decided above by the Board, the Veteran's Graves' disease is rated as 100 percent disabling.  The Veteran did not meet the schedular criteria for a TDIU prior to July 2008, and the Board finds that referral for extra-schedular consideration is not warranted.  

The Veteran's VA Form 21-8940 dated in 2015 reflects his statement that he could no longer work because of his heart disability.  He reported that he had no endurance or strength to perform the duties of employment.  The Veteran reported that he had last worked full time in 2000, and that he had become too disabled to work in 2015.  The Veteran's 100 percent rating for his Graves' Disease encompasses his heart disability which would include symptoms related to stamina and endurance.  The evidence, as noted above, does not support a finding that it prevented substantial gainful employment prior to July 11, 2008.  While the Veteran asserted that he last worked full time in 2000, the medical records do not support a finding that he was precluded from substantial gainful employment due to a service-connected disability.  Moreover, subsequent records reflect that he was well enough to help out other farmers and work part-time farming while also maintaining rental properties (e.g. see April 2010, October 2011 VA clinical record) and that although, he was to avoid heavy lifting, he was driving vehicles.  An August 2015 VA Form 21-4192 reflects that he had worked for approximately five weeks in the fall of 2014 driving a truck and earning $4,200.  The form reflects that no concessions were made to the Veteran by reason of any disability. Thus, the evidence indicates that he was capable of doing work but was limited, not by his disabilities, but by the harvest season.  

The Board has considered whether the Veteran is entitled to a TDIU rating for his service-connected disabilities collectively but finds that he is not.  The Veteran is separately rated for bilateral upper and lower extremity peripheral neuropathy, diabetes, bilateral hearing loss disability, tinnitus, eczema, and a scar.  He is also rated for a mood disorder, hypertension and ophthalmopathy associated with his Graves' disease.  The record does not reflect that these disabilities, singly or in combination, preclude substantial gainful employment.  The Board acknowledges that the Veteran is a farmer and that sometimes his eye problem will give him difficulty (due to wind and dust) and he will "halt work for a few days" (see March 1989 statement from Dr. R. Recker), but finds that this is not equivalent to precluding substantial gainful employment.  A VA examination in October 2014 reflects that his peripheral neuropathy did not impact his ability to work.  VA examinations in July 2015 and September 2015 VA reflects that the Veteran's thyroid condition did not impart his ability to work, and that he did not have mental disorder symptoms significant to support a diagnosis.  

A July 2015 VA examination report for the Veteran's diabetes reflects that it does not require regulation of activities as part of his medical management and does not impact his ability to work.

A January 2016 VA clinical record reflects that the Veteran reported that he was "semi-retired" from driving semi-trucks, and that he was taking care of several rental properties.  

A November 28, 2017 VA mental health examination report reflects that the Veteran reported that he rents his farm out, and that he will work during the fall harvest driving a grain truck for various farmers.  While the 2017 VA examination report for his acquired psychiatric disability noted some impairment in occupational and social functioning, it was not so severe as to preclude substantial gainful employment. 

Not only has the Veteran indicated that it is his heart disability (which is part of his Graves' disease) which precludes substantial gainful employment, but his spouse has also reported the same (i.e. that it is his Graves' disease).  In a 2017 VA Form 21-4138, she stated that it was her husband's Graves' disease which affected his ability to do his farm work and that he was "unable to work due to his Graves' Disease.  As for the Graves' disease symptoms that caused severe fatigue and required extended periods of rest (such as to preclude substantial gainful employment), the Board notes that these symptoms were not this severe until 2008.  The Board finds that the record as a whole is against a finding that the Veteran's other disabilities either singly or in combination have precluded the Veteran from substantial gainful employment. 

Based on the record as a whole, the Board finds that the Veteran is not entitled to a TDIU rating.  

ORDER

Entitlement to an initial disability rating higher than 10 percent prior to November 28, 2017 and higher than 30 percent thereafter, for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to an initial rating higher than 10 percent prior to November 28, 2017 and higher than 20 percent thereafter, for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to an initial compensable rating for mood disorder with anxiety and depression secondary to service-connected Graves' disease prior to November 28, 2017 and in excess of 50 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for eczema secondary to service-connected Graves' disease is denied.

Entitlement to a 10 percent rating prior to July 11, 2008 and not higher, and a 100 percent rating from July 11, 2008 (and no earlier) for Graves' disease is granted subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a total rating due to individual unemployability (TDIU) is denied.





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


